Citation Nr: 1647785	
Decision Date: 12/22/16    Archive Date: 01/06/17

DOCKET NO.  08-00 284	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to a disability rating in excess of 20 percent for service-connected
lumbar disc disease with lumbosacral strain.

2.  Entitlement to a disability rating in excess of 10 percent for service-connected
right knee strain.

3.  Entitlement to a disability rating in excess of 10 percent for service-connected
left knee strain.

4.  Entitlement to a total disability rating based on individual employability (TDIU)
prior to May 21, 2012.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel


INTRODUCTION

The Veteran had active service from January 1977 to January 1997.

This matter comes before the Board of Veterans Appeals (Board) on appeal from a
February 2007 rating decision of the Department of Veterans Affairs (VA),
Regional Office (RO), in Nashville, Tennessee, that denied increased disability
ratings for the service connected low back and bilateral knee disabilities.  This
matter also arises from a May 2009 rating decision of the St Petersburg Florida,
RO, that, in pertinent part, denied entitlement to a TDIU.  The RO located in
Nashville, Tennessee, currently has jurisdiction of this matter.

This matter was previously before the Board in January 2012 and February 2014 at which time it was remanded for additional development.  It is now returned to the Board.

The Veteran's claims file has been converted into a paperless claims file via the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  All records in such files have been considered by the Board in adjudicating this matter.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In a Statement Of Accredited Representative In Appealed Case (VA Form 646) dated in June 2016, the Veteran's representative indicated that the Veteran's service-connected knee disabilities had increased in severity since the most recent VA examination which had taken place in May 2012.  In an Informal Hearing Presentation dated in October 2016, the Veteran's representative reiterated a need for a contemporaneous VA examination of the Veteran's spine and knee disabilities.  While the Veteran's representative also suggested that the RO had not complied with the Board's January 2012 Remand directive that the Veteran be examined, the Board does not agree as the Veteran was afforded knee and spine examinations in May 2012.  Nonetheless, as it has been more than four years since the most recent VA examination, and as the Veteran's representative has asserted that the disability has increased in severity since that time, the Board finds that in order to fully and fairly evaluate the Veteran's claim for an increased disability rating, a contemporaneous VA examination is needed.  Finally, the provisions of 38 C.F.R. § 4.59 indicate that "[t]he joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint."  

With regard to the issue of entitlement to a TDIU, when a determination on one issue could have a significant impact on the outcome of another issue, such issues are considered inextricably intertwined, and VA is required to decide those issues together.  Harris v. Derwinski, 1 Vet. App. 180 (1991).  Thus, adjudication of the TDIU claim will be held in abeyance pending the aforestated development and adjudication of the Veteran's claims of entitlement to increased disability ratings.

Finally, as this matter is being remanded for the reasons set forth above, any 
additional VA treatment records of the Veteran for his asserted disabilities should also be obtained.  See 38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(b); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).  Accordingly, the case is REMANDED for the following action:

1.  The AOJ shall ask the Veteran to identify all locations of VA treatment or evaluation for his asserted disabilities and contact each VA medical facility identified by the Veteran to obtain ongoing medical treatment records pertaining thereto.  All records obtained must be associated with the Veteran's claims file.

2.  The AOJ shall schedule the Veteran for a VA examination by an appropriate physician so as to determine the nature and severity of his service-connected right and left knee disabilities.  The claims file must be sent to the examiner for review.  The report of examination must include a detailed account of all knee manifestations found to be present.  All studies or tests must be accomplished.

The examiner must conduct all necessary testing of the knees, including range of motion studies (measured in degrees, with normal range of motion specified).  The joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing.  The examiner must determine whether there are objective clinical indications of pain or painful motion; weakened movement; premature or excess fatigability; or incoordination; and, if feasible, these determinations must be expressed in terms of the degree of additional range of motion loss due to such factors.  The examiner must also determine whether there is functional loss of the knees manifested by decreased or abnormal excursion, strength, speed, coordination, or endurance.  These include instances when these symptoms "flare-up" or when each knee is used repeatedly over a period of time.  This determination shall also be portrayed, if feasible, in terms of the degree of additional range of motion loss due to these factors. 

The examiner must specify whether the Veteran has any instability in the knees and, if so, the severity thereof (e.g., slight, moderate or severe), and whether there are episodes of locking. 

The examiner must identify all current manifestations of any residual scars of the either knee.  If, in addition to scarring, any muscle and/or neurological impairment is identified, the examiner shall indicate whether each such impairment constitutes a distinct disability capable of being separately rated. 

The examiner should provide a description of the scars of the knees, to include the following: the size of the scar in square inches or square centimeters; whether any scar is superficial (not associated with underlying soft tissue damage); whether any scar is deep (associated with underlying soft tissue damage); whether any scar is unstable (with frequent loss of covering of skin over the scar); whether any scar is well-healed, painful, tender, adherent, and/or ulcerated.

The examiner is advised that the Veteran is competent to report his symptoms and history and such reports must be specifically acknowledged and considered in formulating any examination results.

The examiner shall also describe how the symptoms of the service-connected knee disabilities affect the Veteran's social and industrial capabilities. 

A complete rationale for all opinions expressed shall be provided.  If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what if any additional evidence would be necessary before an opinion could be rendered.

3.  The AOJ shall schedule the Veteran for a VA examination with an appropriate physician in order to determine the current nature and severity of his service-connected lumbar disc disease with lumbosacral strain.   The claims file must be made available to and be reviewed by the examiner in conjunction with the examination.  All tests deemed necessary shall be conducted, including X-rays, and the results reported in detail. 

The VA examiner is directed to conduct range of motion testing and comment on such symptoms including painful motion, functional loss due to pain, excess fatigability, weakness, and additional disability during flare-ups.  The lumbosacral spine should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing.  

Any additional loss of motion or function (decreased or abnormal excursion, strength, speed, coordination, or endurance) with repetitive movement must be noted.  The examiner shall inquire as to periods of flare-up, and note frequency of duration of any flare-ups.  The examiner must estimate additional loss of function, expressed in degrees of motion, during such flare-ups, to the extent possible.  The examiner must comment on how and to what extent these manifestations affect the Veteran.  If the severity of these manifestations cannot be quantified, the reasons for such must be indicated and fully explained.

The examiner is also directed to specifically comment on the following:
(a)  Whether there are muscle spasms or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.

(b)  Whether there is any ankylosis, either favorable or unfavorable, of the Veteran's lumbar spine.

(c)  Whether the Veteran has intervertebral disc syndrome of the lumbar spine, and if so, identify the number of incapacitating episodes involving physician-prescribed bed rest, if any, within the last 12-month period.

The examiner must also identify any associated neurological deformities associated with the service-connected lumbar spine disorder, to specifically include any radiculopathy or neuropathy of the upper and lower extremities, and any associated bladder or bowel impairment.

The severity of each neurological sign and symptom must be reported, if such exists, as mild, moderate, moderately severe, or severe in nature, and whether such represents symptomatology that more closely approximates incomplete or complete paralysis of the affected nerves. 

The examiner is also asked to comment on the impact of 
the claimed increase in severity of the Veteran's disability, if any, on his employment and activities of daily life.  

A complete rationale for any opinion expressed shall be 
provided.  If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what if any additional evidence would be necessary before an opinion could be rendered.

4.  The AOJ shall then readjudicate the Veteran's claims for increased disability ratings and a TDIU prior to May 21, 2012.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response.

Thereafter, if appropriate, the case is to be returned to the Board, following applicable appellate procedure.  The Veteran need take no action until he is so informed.  He has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes of this remand are to obtain additional information and comply with all due process considerations.  No inference should be drawn regarding the final disposition of this claim as a result of this action.

This claim must be afforded expeditious treatment.  Claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

